 



Exhibit 10.8
MANAGEMENT AGREEMENT
     THIS HOTEL MANAGEMENT AGREEMENT (the “Agreement” or “Hotel Management
Agreement”) made and entered into as of this 12th day of April, 2007, by and
between Summit Hospitality V, LLC a South Dakota limited liability company
(hereinafter referred to as “Owner”), and The Summit Group, Inc., a South Dakota
corporation, acting on its own behalf, (hereinafter referred to as “Manager”).
     WHEREAS, it is the desire of the Owner that all hotels currently owned or
hereinafter owned by Owner (“Hotels”) be managed and operated efficiently and
effectively; and
     WHEREAS, Manager is a corporation engaging in hotel management;
     WHEREAS, the Owner desires to engage the Manager to manage the Hotels and
the Manager desires to accept said engagement, all in accordance with the terms
and conditions of this agreement as hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:

1.   Engagement

The Owner hereby engages the Manager, and the Manager hereby accepts such
engagement, as the manager for the Hotels upon the terms and conditions
hereinafter set forth, for a period ending on the first to occur of: (1)the
dissolution of the Owner, or (2) termination of this Agreement. The Manager
shall manage the Hotels, devoting such time thereto as in its sole discretion,
it shall determine to be necessary to manage the Hotels in an efficient and
effective manner.   2.   Independent Contractor

In the performance of its duties under this Agreement, the Manager shall occupy
the position of an independent contractor with respect to the Owner. Except as
expressly otherwise provided for herein, nothing contained herein shall be
construed as making the Manager an employee of the Owner.   3.   Duties and
Authority of the Manager

(a) General Duties and Authority

Subject only to the restrictions and limitations provided for herein and the
right of the Owner to terminate this Agreement as provided herein, the Manager
shall have the sole and exclusive authority to fully and completely supervise
the Hotels and supervise and direct the business and affairs associated or
related to the operation thereof, and to that end to cause or direct the Owner
to execute such documents or instruments and hire or discharge such employees
as, in the sole judgment of the Manager, may deem necessary or advisable.

1



--------------------------------------------------------------------------------



 



  (b) Operation of the Hotels

The Manager shall direct and establish policies and procedures for the Owner’s
employees who will have direct responsibility for the Hotel’s operations. The
Manager shall have the sole discretion, which discretion shall be exercised in
good faith, to establish the terms and conditions of patron occupancy,
including, although not necessarily limited to, room rental schedules, occupancy
policies, and departure times. The Manager is hereby authorized to direct and
control the promotional activity of the Owner’s employees and cause the Owner to
advertise in such media and to the extent that it deems necessary and
appropriate.     (c) Accounting

The Manager shall devise, establish and supervise the operation of an accounting
system for the Hotel staff who will be primarily responsible for, among other
things, performing all bookkeeping and administrative duties in connection with
the Hotels, including all collections and all disbursements to be paid out of
funds generated by such operations or otherwise supplied by the Owner. At
Manager’s sole discretion any or all accounting, bookkeeping and administrative
duties may be performed by employees of Manager. Expenses of Manager’s
bookkeeping department shall be paid by all hotels and businesses, including
Hotels, for which Manager performs bookkeeping services, on a pro rata per
number of rooms per hotel managed basis.     (d) Deposits and Disbursements

The Manager shall cause the establishment of bank accounts in the name of the
Owner and shall establish and be responsible for administrating a policy for
specifying the identity of signatories to such bank accounts. The Manager shall
deposit or cause to be deposited in the Owner’s bank accounts all receipts and
monies arising from the operations of the Hotels or otherwise received for an on
behalf of the Owner. The Manager shall be responsible for the disbursement of
the Owner’s funds in payment of all expenses incurred in connection with the
operations of the Hotels. Notwithstanding the above, the parties agree that
Manager may hold and invest Owner’s monies in accounts held in Manager’s name,
for the benefit of Owner.     (e) Agreements

Manager shall negotiate and enter into leases, licenses, permits, service
contracts, employee agreements, and agreements for guest room rental on behalf
of Owner, in Owner’s name.     (f) Restrictions

Notwithstanding anything to the contrary set forth in this section, the Manager
shall not be required to do, or cause to be done, anything for the account of
the Owner (1) which would make the Manger liable to third parties except in the
course of managing and operating the Hotels; (2) which may not be commenced,
undertaken, or completed because of insufficient funds available in the accounts

2



--------------------------------------------------------------------------------



 



    established pursuant to this section; (3) which may, under applicable law,
constitute an impermissible delegation of the duties and responsibilities of the
Owner, including but not limited to, the purchase or construction of capital
improvements, the sale or disposition of all or substantially all of the Owner’s
assets, and any action which may result in a change in the Owner’s primary
business; or (4) which may not be commenced, undertaken, or completed because of
acts of God, strikes, governmental regulations or laws, acts of war, or other
types of events beyond the Manager’s control whether similar or dissimilar to
the foregoing.

4.   Duties of the Owner

(a) Cooperation

The Owner hereby agrees to cooperate with the Manager in the performance of its
duties under this Agreement and to execute all documents or instruments
necessary or advisable to enable the manager to fulfill its duties under this
Agreement.     (b) Expenses Borne by Owner

All operating expenses, ownership costs, and expenses incurred by Manager on
behalf of Owner or Hotels shall be the responsibility of Owner. Operating
expenses include but are not limited to: salaries, wages and benefits for all
Hotel employees; repairs and maintenance to the Hotels, including capital
expenditures; marketing and advertising expenses; debt service on any mortgage
or other loans to the Hotels; property taxes; all administrative and general
expenses; all legal, accounting and bookkeeping expenses; and franchise fees.  
  (c) Advance Funds

Manager shall not be obligated to advance any of its own funds for the
maintenance and operation of the Hotels or for the account of Owner, nor to
incur any liability with respect to the Hotels. However, if manager shall have
advanced funds for any necessary and appropriate expenses, Owner shall reimburse
manager therefore on demand. In the event Manager advances funds for the
maintenance and operation of the Hotels or for the account of Owner, Owner shall
pay Manager interest on the advanced funds at a rate to be determined by the
parties.   5.   Compensation to the Manager       The Manager, as a Management
Fee, shall be reimbursed for its overhead costs and expenses related to managing
the Hotels. If Manager manages more hotels than the Hotels contemplated by this
Agreement, then Manager shall charge each hotel managed, including Hotels, its
pro rata share of all overhead expenses, which include but are not limited to:
wages of employees and officers, including the salary of Kerry W. Boekelheide;
rent; legal; accounting; insurance; and travel expenses. In no event will the
annualized Management Fee exceed four and one-half percent (4.5%) of annual
gross revenues. Such Management Fee shall be

3



--------------------------------------------------------------------------------



 



    paid to Manager on a monthly basis. Any expenses for services that would
customarily be handled by a hotel property, such as bookkeeping, and expenses
that are paid for third party services, such as accounting and legal services,
shall be paid directly by the Hotels or Owner or shall be reimbursed to the
Manager and shall not be included in the four and one-half percent of gross
revenue cap.   6.   Termination     (a) For Cause.

      This Agreement may be terminated by the Owner and the Manager may be
removed, in part or in while, as further described in Section 6b below, only for
“cause”. “Cause” shall mean a material violation or breach of the authority,
duty or obligations given to the Manager under this Agreement, or knowingly and
intentionally failing to discharge such duties, willfully and wantonly
disregarding the interest of the Owner or the Hotels, intentionally and
deliberately disregarding standards of behavior or conduct for a hotel
management position which the Owner and others have a right to expect of
Manager, or any other acts or omissions of carelessness or negligence of such
degree or recurrence as to manifest equal culpability or wrongful intent. Mere
failure to perform as the result of a good faith error in judgment or discretion
shall not constitute “cause”.

  (b) Partial Termination.

      In the event that the grounds for removal of Manager are deemed specific
to one or more individual Hotels, either under a respective franchise agreement
or otherwise, this Agreement shall only be terminated with respect to such Hotel
or Hotels. The remaining rights, authority and obligations of Manager with
respect to the remaining Hotels shall remain.

  (c) Notice to Franchisor.

      Except as otherwise provided herein, Owner shall provide no less than
thirty (30) days prior written notice of removal of Manager from management of a
Hotel or Hotels to the Franchisor or Franchisors of such Hotels. In the event
the breach warrants immediate removal of the Manager, such as theft, fraud, or
actions or omissions that default under a franchise agreement, notice shall be
promptly provided to the respective Franchisors, but the Manager may be removed
immediately.

7.   Assignment

This Agreement and any rights hereunder may be assignable by the Manager,
provided, however, any such assignee must assume all obligations of the Manager
hereunder.

4



--------------------------------------------------------------------------------



 



8.   Indemnification

The Owner hereby agrees to indemnify and hold harmless the Manager, all
companies affiliated with the Manager, all officers, directors, and employees of
the Manager, and any affiliated companies harmless from any and all costs,
expenses, attorney fees, suits, liabilities, judgments, damages, and claims in
connection with the management of the Hotels (including the loss of use thereof
following any damage, injury, or destruction) arising from any cause except for
fraud or misconduct on the part of the Manager or such other persons and
entities. The Manager, all persons affiliated with the Manager, all officers,
directors, and employees of the Manager, and any affiliated persons also shall
not be liable for any error of judgment or for any mistake of fact or law, or
for anything which it or they may do or refrain from doing hereinafter, except
in cases of fraud or misconduct. The Manager hereby agrees to indemnify and hold
the Owner harmless from any and all costs, expenses, attorney fees, suits,
liabilities, judgments, damages and claims in connection with the management of
the Hotels arising from the fraud or misconduct of the Manager or any of its
affiliates. The Owner shall have one year from the action or inaction giving
rise to such claim to bring suit against the Manager.   9.   Franchise
Compliance

Manager understands that the Hotels may be franchised by various national hotel
franchise companies (“Franchisors”). Each of the Franchisors sets forth rules,
standards and procedures that must be followed by the Hotels that are bound by
the respective franchises.   10.   Captions

The captions contained herein are for convenience of reference only and are not
intended to define, limit, or describe the scope or intent of any provisions of
this Agreement.   11.   Governing Law

The validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties shall be governed by the
laws of the State of South Dakota.   12.   Notices

Any notice required or permitted herein to be given shall be in writing and
shall be personally delivered or mailed, first-class mail, postage prepaid, to
the respective addresses of the parties set forth below their signatures on the
signature page hereof, or to such address as any party may give to the other in
writing.   13.   Severability

Should any term or provision hereof be deemed invalid, void, or unenforceable
either in its entirety or in a particular application, the remainder of this
Agreement shall nonetheless remain in full force an defect, and if the
subsequent term or provision is deemed to be invalid, void, or unenforceable
only with respect to a

5



--------------------------------------------------------------------------------



 



    particular application, such term or provision shall remain in full force an
defect with respect to all other applications. The parties recognize that broad
discretionary authority has been granted by Owner to the Manager in the
supervision and direction of the Owner’s business and financial affairs, and it
is their intent that such authority be fully exercisable by the Manager within
the limitations imposed by applicable law.   14.   Successors

This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto and their permitted assigns and successors in interest.   15.  
Attorney Fees

If it shall become necessary for either party hereto to engage attorneys to
institute legal action for the purpose of enforcing its rights hereunder or for
the purpose of defending legal action brought by the other party hereto, the
party or parties prevailing in such litigation shall be entitled to receive all
costs, expenses, and fees (including reasonable attorney’s fees) incurred by it
in such litigation (including appeals).   16.   Other Documents

The parties shall and do hereby agree to execute any other and further documents
which may be necessary to effectuate this Agreement.   17.   Modification

This Agreement may be amended or modified at any time by the parties hereto
provided that the same is reduced to writing and signed by each party hereto.
This Agreement may not be modified by oral agreement.   18.   Complete Agreement

This Agreement constitutes the complete agreement by and between the parties
hereto and supplants and supersedes all prior or contemporaneous oral or written
discussions, agreements or effects.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

                      OWNER:       MANAGER:     SUMMIT HOSPITALITY V, LLC      
THE SUMMIT GROUP, INC.    
 
                   
By:
Name:
  /s/ Kerry W. Boekelheide
 
Kerry W. Boekelheide       By:
Name:   /s/ Kerry W. Boekelheide
 
Kerry W. Boekelheide    
Its:
  Manager       Its:   Chairman    
 
                    2701 S. Minnesota Avenue, Suite 6
Sioux Falls, SD 57105       2701 S. Minnesota Avenue, Suite 6
Sioux Falls, SD 57105    

6